Title: To James Madison from John Mitchell, 5 August 1808
From: Mitchell, John
To: Madison, James



Sir,
Philadelphia 5 Aug 1808

From the reception I received from you at Washington, I take the Liberty to Mention to you a vacancy that has taken place in the Custom house in this City by the Death of Mr. John Shea the Collector, and to request the favor of Your recommending Me to the President to fill that office.  Should I be so fortunate as to receive the Appointment, I pledge myself to Use every exertion in My power to merrit the Approbation of the Government and my fellow Citizens; and having grown up in habits of Intimacy with the principal merchants of this City, I do flatter Myself the Appointment would be agreeable to them, and if necessary I flatter myself that I can obtain the recommendation of Governor McKean and the principle republican Characters of this City.  Soliciting your favorable Attention to My Application I beg leave to Assure you that I am with perfect respect Sir, Your mo. Obedient & very Hble. Servt.,

John Mitchell

